HOOD, Associate Judge.
Appellant Baker was sued by appellee Marvins Credit, Inc., for the balance due on a television set he had purchased on credit. His defense was that the television was not as warranted and that he had rescinded by returning the set to Marvins. Accordingly he denied owing anything and counterclaimed for the payments he had made. The trial court granted judgment for Marvins and denied Baker’s counterclaim, ruling that “the attempted rescission was not within a reasonable time.” Baker has appealed.
Baker purchased the Admiral television set on October 30, 19S8. The purchase price was $441.72, and this price included ninety-day service, an antenna and finance charges. About two weeks after it was delivered, the set went blank and he called Marvins for service under his contract. A service man was sent out and he replaced a small tube. Three or four weeks later the set again went blank and again a service man replaced a small tube. After about two weeks the same trouble developed and Baker himself took care of it by purchasing a small tube at a drug store and installing it. He then called Marvins and complained that the set was not giving good service and offered to return it, but his offer was refused. About three weeks later the same trouble developed and when he called Marvins for service he was told that his ninety-day service contract had expired. The next morning he and his brother took the set to Marvins and left it there. During the time the set was in his possession Baker had paid a total of $60 on account of the purchase price.
*832The only evidence of any warranty accompanying the sale is Baker’s testimony that the salesman told him, “This is a good television set.” 1 Assuming this to be a warranty, as described in the counterclaim, that the set was “fit for the uses intended,” we hold there was no proof of a breach of that warranty which would justify a rescission of the contract. The sum of the evidence is that the set required minor service four times over a period of ninety days and that at all other times it operated in a normal manner. We think we can take judicial notice of the fact that it is not unusual for television sets to require repairs and adjustments, and that this applies to new sets as well as old ones. If this were not so, there would be no occasion to purchase a service contract with a new set. We conclude there was no breach of warranty and therefore there is no occasion for considering the question of delay in attempting to rescind.2
Affirmed.

. In its brief appellee says the set carried a written manufacturer’s warranty to replace defective parts within a specified time.


. It may be noted that appellee’s brief contains the following statement, which at argument was admitted by appellant to be correct: “On April 11, 1959, (Two Days After The Trial), Marvins returned the set to Baker, who accepted same, gave Baker 30 days Free Service From April 11, 1959, a New Antenna, and arranged for Baker to pay off the balance due. Baker accepted the set, the additional free service, the new antenna, and made arrangements for payment satisfactory to him. Baker is now in Possession of The Set Which is Apparently in Good Working Order.”